Citation Nr: 1226629	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  09-17 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for hypothyroidism.

3.  Entitlement to service connection for an eye disorder, claimed as eye sight.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, depression, psychotic disorder, and posttraumatic stress disorder, also claimed as nervous condition.

6.  Entitlement to service connection for a cognitive disorder manifested by memory loss.

7.  Entitlement to service connection for residuals of snake bite.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1966 to December 1967, with verified service in the Republic of Vietnam from December 1966 to December 1967.  The Veteran subsequently served in the Puerto Rico National Guard, with periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter came to the Board of Veterans' Appeals (Board) from an August 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  
This matter was remanded in July 2010.

As noted in the July 2010 Remand, the issue of entitlement to service connection for a disorder of the feet, claimed as feet pain, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See VA Form 21-526, September 2007.  Therefore, the Board does not have jurisdiction over this issue, and it is again referred to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a low back disorder is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



FINDINGS OF FACT

1.  Hypothyroidism was not manifested during a period of active service or ACDUTRA and is not otherwise related to a period of active service or period of ACDUTRA. 

2.  Decreased visual acuity is due to refractive error and is not a disability for the purposes of entitlement to VA compensation benefits.

3.  Sleep apnea was not manifested during a period of active service or ACDUTRA, and is not otherwise related to a period of active service or period of ACDUTRA.

4.  An acquired psychiatric disorder was not manifested during a period of active service or ACDUTRA and is not otherwise related to a period of active service or period of ACDUTRA.  

5.  There is no competent evidence of a current diagnosis of PTSD. 

6.  A cognitive disorder, manifested by memory loss, was not manifested during a period of active service or ACDUTRA and is not otherwise related to a period of active service or period of ACDUTRA.

7.  Residuals of snake bite is not currently shown. 


CONCLUSIONS OF LAW

1.  Hypothyroidism was not incurred or aggravated by the Veteran's active duty service, or a period of ACDUTRA.  38 U.S.C.A. §§ 101(21) and (24), 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2011). 

2.  Service connection for decreased visual acuity due to refractive error is precluded by governing regulations.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 4.9 (2011).

3.  Sleep apnea was not incurred or aggravated by the Veteran's active duty service, or a period of ACDUTRA.  38 U.S.C.A. §§ 101(21) and (24), 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2011). 

4.  An acquired psychiatric disability was not incurred or aggravated by the Veteran's active duty service, or a period of ACDUTRA.  38 U.S.C.A. §§ 101(21) and (24), 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2011). 

5.  PTSD was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

6.  Cognitive disorder manifested by memory loss was not incurred or aggravated by the Veteran's active duty service, or a period of ACDUTRA.  38 U.S.C.A. §§ 101(21) and (24), 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2011). 

7.  Residuals of snake bite was not incurred or aggravated by the Veteran's active duty service, a period of ACDUTRA, or a period of INACDUTRA.  38 U.S.C.A. §§ 101(21), (23), and (24), 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. 

In December 2007, the Veteran was issued VCAA notice pertaining to his service connection claims.  The letter notified the Veteran of what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the types of evidence necessary to establish a disability rating and effective date.   Id; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The contents of this notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior caselaw imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the instructions in the July 2010 Board Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's service personnel and treatment records from the later portion of the Veteran's National Guard service.  In July 2010, the Board remanded to obtain the Veteran's service treatment records from his period of active service (January 1966 to December 1967).  In November 2010 and January 2012, the National Personnel Records Center (NPRC) indicated that records from his period of active service were not available.  In February 2012, the Puerto Rico National Guard indicated that records were not available.  In January 2012, the Veteran was informed that additional service records were not obtained and the Veteran indicated that he did not have a copy of his records and he requested to proceed with his appeal.  As a portion of the Veteran's service treatment and personnel records are missing, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). However, the caselaw does not lower the legal standard for proving a claim of service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (wherein the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease).  The evidence of record otherwise contains VA outpatient treatment records, private treatment records, and records from the Social Security Administration (SSA).  In this context, the Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process. The Board has reviewed the contents of the paperless file, and it is apparent that the RO reviewed all evidence in the paperless claims file that is not in the paper file.  There is otherwise no indication of relevant, outstanding records which would support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

In October 2010, the Veteran underwent a VA mental examination to assess the etiology of his psychiatric disability and PTSD.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

It is noted that the RO did not provide a VA examiner to review the claims file for a nexus opinion for the remaining service connection issues on appeal but such is not required in order to make a final adjudication.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), states, that in disability compensation (service connection) claims, VA must provide a medical examination [for a nexus opinion, as applicable] when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  The standards of McLendon are not met with regard to the issues of service connection for hypothyroidism, eye disability, sleep apnea, cognitive disorder, and residuals of snake bite.  As will be discussed in detail below, the evidence does not establish that the Veteran suffered "an event, injury or disease in service," with regard to these claimed disabilities, so it is not necessary to obtain a VA medical opinion with regard to etiology.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues of entitlement to service connection for hypothyroidism, eye disability, sleep apnea, psychiatric disorder, to include PTSD, cognitive disorder, and residuals of snake bite.

Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychoses, are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The term "active military, naval, or air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty; and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died (i) from an injury incurred or aggravated in line of duty; or (ii) from an acute myocardial infarction, a cardiac arrest, or a CVA occurring during such training (emphasis added).  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). 

The term "active duty for training" is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  The term "inactive duty for training" means, inter alia, duty other than full-time duty prescribed for Reserves or the National Guard of any state.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d). 

Service connection on a presumptive basis is not available where the service performed is ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).  Therefore, favorable application of 38 C.F.R. §§ 3.307, 3.309 (presumption of service incurrence), 3.306 (presumption of aggravation), and 38 U.S.C.A. §§ 1111, 1132 (presumption of soundness) is not available for the periods of ACDUTRA and INACDUTRA.  Disorders diagnosed more than one year after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  As such, service connection for psychoses is only permitted if it was incurred or aggravated during ACDUTRA.  See 38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a) and (d).

Hypothyroidism

In September 2007, the Veteran filed a claim of service connection for hypothyroidism.  The Veteran has not offered any statements in support of his claim.

On June 1988, September 1992, and December 1994 Reports of Medical History, the Veteran checked the 'No' box for 'thyroid trouble.'  Reports of Medical Examinations conducted in June 1988, April 1992, and December 1994 do not reflect hypothyroidism.  A February 2000 Report of Medical Examination reflects a history of hypothyroidism and that he had been taking synthroid daily for the past 2 to 3 years.  

Medical records dated from 2001 reflect findings of and a history of hypothyroidism.  

Based on the medical evidence of record, it appears that hypothyroidism manifested subsequent to December 1994 and he had been taking medication for hypothyroidism since in or about 1997.  There is no indication that hypothyroidism manifested during the Veteran's period of active service from January 1966 to December 1967, as the evidence reflects that hypothyroidism was not present on examinations conducted in June 1988, April 1992, and December 1994, and the Veteran specifically denied any thyroid problems during these time periods.  Evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the Veteran's health and medical treatment during and after military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The evidence of record also does not reflect that hypothyroidism manifested during his two week period of ACDUTRA from July 13, to July 27, 1997; his two week period of ACDUTRA on January 3, 1998 or June 28, to July 12, 1998; nor during any other period of ACDUTRA.  There is no basis for granting service connection for hypothyroidism.  

Eye disability

For purposes of entitlement to benefits, the law provides that refractive errors of the eyes are developmental defects and not disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, Part VI, Subchapter II, para. 11.07.  Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).

In September 2007, the Veteran filed a claim of service connection for "eye sight."  The Veteran has not offered any statements in support of his claim.  

A February 2000 Report of Medical Examination reflects distant vision of 20/400 in the right eye and 20/200 in the left eye, corrected to 20/20 in both eyes.  A February 2000 Report of Medical History reflects that the Veteran checked the 'Yes' box for 'eye trouble' and he reported that he wears glasses.  Service records and medical records do not otherwise reflect treatment for any eye disability.  

The Veteran has not claimed that he sustained a superimposed injury to the eyes in service; his claim appears to stem solely from a claim of decreased acuity.  

In the present case, there is no medical evidence of disease or injury to the Veteran's eyes during service nor does the Veteran contend that he sustained a superimposed injury to the eyes during service.  While the medical evidence of record reflects the Veteran's visual acuity may have decreased during service, there is no medical evidence of record to suggest any superimposed eye disability during active duty service, ACDUTRA, or INACDUTRA.  Therefore, the Veteran's claim of service connection for defective vision is based upon refractive error of the eyes.  Thus, the Veteran's claim must be denied as a matter of law.  

Sleep apnea

In September 2007, the Veteran filed a claim of service connection for sleep apnea.  The Veteran has not offered any statements in support of his claim.

Reports of Medical Examinations dated in June 1988, April 1992, December 1994, and February 2000 do not reflect a diagnosis of sleep apnea or a sleep disorder.  On June 1988, September 1992, December 1994, and February 2000 Reports of Medical History, the Veteran checked the 'No' box for 'frequent trouble sleeping.'  

A medical record dated in April 2001 reflects a complaint of feeling extremely sleepy.  The assessment was fatigue/tiredness, and the potential causes were thyroid dysfunction, anemia, depression, and abnormal sleep patterns.  

Obstructive sleep apnea is reflected in VA outpatient treatment records beginning in or about 2004.  

The evidence of record does not reflect that sleep apnea manifested during the Veteran's period of active service, nor during any period of ACDUTRA.  Based on the medical evidence of record, there is no indication that sleep apnea was present on examinations conducted in June 1988, April 1992, December 1994, and February 2000, and the Veteran specifically denied any sleep problems during these time periods.  Evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the Veteran's health and medical treatment during and after military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The medical evidence of record reflects that sleep apnea was diagnosed following his National Guard service.  There is no basis for granting service connection for sleep apnea.  

Acquired psychiatric disability

The Veteran asserts that he has an acquired psychiatric disability due to service; however, he has offered no statements in support of his claim.

Reports of Medical Examinations conducted in June 1988, April 1992, December 1994, and February 2000 reflect that his 'psychiatric' state was clinically evaluated as normal.  On June 1988, September 1992, December 1994, and February 2000 Reports of Medical History, the Veteran checked the 'No' boxes for 'nervous trouble of any sort' or 'depression or excessive worry.'

The earliest medical evidence of a psychiatric disability was in early 2002, when anxiety disorder with depressive features was diagnosed.  

A September 2002 private psychiatric evaluation also notes a history of psychiatric treatment since 2002.  The Veteran reported that following back, neck and waist injuries, he stopped working and began to experience emotional symptoms.  Upon mental status examination, the examiner diagnosed generalized anxiety disorder.

In October 2010, the Veteran underwent a VA examination.  Upon interviewing the Veteran and mental status examination, the examiner diagnosed depression not otherwise specified.  The examiner stated that his initial mental complaint was 41 years after separation from active service.  The examiner opined that the condition was not related to or secondary to or aggravated by his active service.  

The evidence of record does not reflect that an acquired psychiatric disability manifested during the Veteran's period of active service, nor during any period of ACDUTRA.  Based on the medical evidence of record, there is no indication that an acquired psychiatric disability was present on examinations conducted in June 1988, April 1992, December 1994, and February 2000, and the Veteran specifically denied any nervous trouble or depression during these time periods.  Evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the Veteran's health and medical treatment during and after military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The medical evidence of record reflects that an acquired psychiatric disability was diagnosed following his National Guard service, in or about 2002.  

Likewise, a VA examiner reviewed the claims folder and examined the Veteran and opined that his acquired psychiatric disability was not due to active service based on the lack of continuity of symptomatology from his discharge from active service.  The Board accepts the VA examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of all historical records, and contains detailed rationale for the medical conclusion.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion is probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  Moreover, there is no contrary opinion of record.
There is no basis for granting service connection for an acquired psychiatric disability.  

PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3) (2009 and 2010 Supplement); 75 Fed. Reg. 39843 - 39852 (July 13, 2010).

The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

The Veteran asserts that he has PTSD due to experiences in Vietnam.  The Veteran had active service from January 1966 to December 1967, and served in Vietnam from December 1966 to December 1967.  His DD Form 214 reflects that his MOS was 'Duty Soldier.'  He received the Vietnam Campaign Medal and National Defense Service Medal with Two Overseas Bars.  The Veteran is not in receipt of a medal indicative of combat service.  

In support of his claim of service connection for PTSD, the Veteran asserts that his unit was attacked at the base with mortar attacks and they had to run for their bunkers.  They were constantly on alert and afraid of getting killed.  He saw civilian and military wounded and casualties.  

The Board notes that despite the Veteran's assertions of being constantly on alert and afraid of getting killed, and his assertions of mortar attacks, during his period of service in Vietnam, the medical evidence of record does not contain a diagnosis of PTSD.  

Initially, the Board notes that Reports of Medical Examinations conducted in June 1988, April 1992, December 1994, and February 2000 reflect that his 'psychiatric' state was clinically evaluated as normal.  On June 1988, September 1992, December 1994, and February 2000 Reports of Medical History, the Veteran checked the 'No' boxes for 'nervous trouble of any sort' or 'depression or excessive worry.'

In support of his September 2007 claim of service connection, the Veteran submitted private medical records from Dr. Gerardo Tejedor Gonzalez.  A February 12, 2002 treatment record (in Spanish, which was later translated to English) contains a diagnosis of anxiety disorder with depressive features; however, in the document submitted by the Veteran in or about March 2008, the document reflects a notation of "PTSD" written in pen.  There are other copies of this same record which do not contain the notation of "PTSD" thus it is clear that the February 12, 2002 document submitted in March 2008 was doctored and thus is entitled to no probative weight.  

Otherwise, the medical evidence of record does not reflect a diagnosis of PTSD.  While several VA outpatient treatment records reflect "rule out PTSD," this does not constitute a diagnosis of PTSD per DSM-IV criteria.

In October 2010, the Veteran was afforded a VA examination.  Upon mental status examination, the examiner diagnosed depression, not otherwise specified, and stated that the Veteran did not present the clinical features of PTSD as per DSM IV criteria.  The examiner stated that he did not meet the minimal clinical features for the diagnosis.  

As PTSD has not been diagnosed per DSM-IV criteria, entitlement to service connection for PTSD must be denied.


Cognitive disorder, including memory loss

As discussed hereinabove, Reports of Medical Examinations conducted in June 1988, April 1992, December 1994, and February 2000 reflect that his 'psychiatric' state was clinically evaluated as normal.  His  'neurologic' state was also clinically evaluated as normal.  On June 1988, September 1992, December 1994, and February 2000 Reports of Medical History, the Veteran checked the 'No' box for 'loss of memory or amnesia.'  

In October 2002, the Veteran sought VA treatment complaining of short term memory loss.  He reported a family history of Alzheimer's.  The provisional diagnosis was dementia.

An October 2002 CT of the head reflects a normal study.  The clinical history noted was short term memory loss, rule out treatable cause.  

A March 2004 VA psychological evaluation reflects that the Veteran complained of forgetfulness for the past 5 to 6 months.  Upon testing, the examination was discontinued due to the Veteran's evidently diminished effort and dramatization of symptoms.  The examiner stated that the results would confirm mild cognitive impairment and suggested early dementia.  However, results lacked internal consistency and thus could not be presumed valid.  The clinical impression was deferred.  

The evidence of record does not reflect that a cognitive disorder manifested by memory loss manifested during the Veteran's period of active service, nor during any period of ACDUTRA.  Based on the medical evidence of record, there is no indication that a cognitive disorder was present on examinations conducted in June 1988, April 1992, December 1994, and February 2000, and the Veteran specifically denied any memory loss problems during these time periods.  Evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the Veteran's health and medical treatment during and after military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The medical evidence of record reflects that a cognitive disorder, specifically dementia, was initially suspected in October 2002.  Thus, any suspected dementia manifested following his National Guard service.  There is no basis for granting service connection for cognitive disorder manifested by memory loss.

Residuals of snake bite

In September 2007, the Veteran filed a claim of service connection for residuals of snake bite.  The Veteran did not indicate when he suffered a snake bite nor did he indicate any residuals suffered.  

The Veteran has not offered any statements in support of this claim.  The service treatment records available from his National Guard service do not reference a snake bite or any residuals thereof.  Likewise, the medical evidence of record does not reference a snake bit or any residuals thereof.

In the absence of proof of a current disability of residuals of snake bite, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A Veteran's belief that he is entitled to some sort of benefit simply because he had a disease or injury while on active service is mistaken, as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225.  In the absence of any competent evidence of residuals of snake bite, the Board must conclude the Veteran does not currently suffer from such a disability.  For such reasons, service connection is not warranted.







	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for hypothyroidism is denied.

Entitlement to service connection for an eye disorder, claimed as eye sight, is denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, depression, psychotic disorder, and posttraumatic stress disorder, also claimed as nervous condition, is denied.

Entitlement to service connection for a cognitive disorder manifested by memory loss is denied.

Entitlement to service connection for residuals of snake bite is denied.


REMAND

In September 2010, the Veteran underwent a VA examination pertaining to the low back.  The examiner opined that the Veteran's low back disability was not due to his active service and noted that there was no mention of lower back pain before 1987; however, the examiner failed to opine whether his current low back disability was due to or aggravated by a period of ACDUTRA or INACDUTRA, to include the July 1987 documented injury suffered during a period of INACDUTRA.  Thus, the September 2010 VA examiner should be requested to proffer another opinion.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the September 2010 VA examiner (if available, otherwise another reviewer) conduct another review of the Veteran's claims folders, to include service records, in order to offer an opinion regarding the following: 

a)  Did a chronic low back disability at least as likely as not (a 50 percent or higher degree of probability) have its onset during a period of ACDUTRA or INACDUTRA.  

The Veteran's periods of ACDUTRA are outlined in December 5, 2011 correspondence from the Commonwealth of Puerto Rico.

b)  If a low back disability pre-existed a period of ACDUTRA or INACDUTRA, did it at least as likely as not (a 50 percent or higher degree of probability) undergo an increase in disability during a period of ACDUTRA or INACDUTRA beyond any natural progress.

All opinions and conclusions expressed must be supported by a complete rationale in a report.  Consideration should be given to the service treatment records, post-service treatment records, and lay statements of the Veteran.  If the foregoing question cannot be determined on a medical or scientific basis without resort to speculation, the examiner should clearly and specifically so specify in the examination report, with an explanation as to why this is so. 

2.  After completion of the above, the RO should readjudicate entitlement to service connection for a low back disorder.  If the benefit sought is not granted in full, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


